DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the election of invention received by the office on 14 June 2021. Claims 1-20 are pending. Claim 6 is amended. Claims 9-20 are withdrawn as non-elected.
Election/Restrictions
Applicant’s election without traverse of the invention of group I, claims 1-8 in the reply filed on 14 June 2021 is acknowledged.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2002/0074077 to Ikeda et al. (‘077 hereafter).
Regarding claim 1, ‘077 teaches a system for making a tire tread comprising: an extruder (FIG 5 item 20); a lower roller die (FIG 5 items 21 and 27); an upper roller die spaced from the lower roller die, thereby forming an opening (FIG 5 items 21 and 27); an adjustment apparatus configured to move the upper roller die relative to the lower roller die, thereby adjusting the size of the opening (paragraph 0064); a conveyor having a first end proximate to the extruder and a second end proximate to the upper and lower roller dies, such that the conveyor receives a strip of green rubber extruded by the extruder and feeds the strip of green rubber to the opening between the upper and lower roller dies (FIG 5 items 22, 23, 24); a drum proximate to the upper and lower roller dies, wherein the upper and lower roller dies are configured to apply the strip of green rubber to the drum (FIG 5 item D); and a controller configured to control the adjustment apparatus to move the upper roller die relative to the lower roller die while the conveyor feeds the strip of green rubber to the upper and lower roller dies, thereby changing a thickness of the strip of green rubber as it is applied to the drum (Paragraph 0064).
Regarding claim 2, ‘077 teaches the system of claim 1, wherein the controller is a computer, and wherein the thickness of the strip of green rubber is changed such that it corresponds to lug forming portions of a tire mold (paragraph 0064).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over ‘077 as applied to claim 1 and further in view of United States Patent 2,610,532 to Max R. Heppenstall (‘532 hereafter).
Regarding claim 3, ‘077 doesn’t teach a cam. In the related art, ‘532 teaches the system wherein the adjustment apparatus includes a rotating cam that pushes against a member connected to one of the upper roller die and the lower roller die (C7Ls1-15) for the benefit of controlling the thickness of a gap. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘077 with those of ‘532 for the benefit of controlling the thickness of the gap.
Regarding claim 4, ‘532 teaches the wherein as the cam rotates, it pushes the member from a first position to a second position, wherein the opening between the upper and lower roller dies is at a maximum height when the member is in the first position, and wherein the opening between the upper and lower roller dies is at a minimum height when the member is in the second position (C7Ls1-15) for the benefit of controlling the thickness of a gap. A person 
Regarding claim 5, ‘077 does not teach the height. However, selecting optimum or workable values of art recognized result effective variables involves only routine skill in the art. ‘077 recognizes the result effectiveness of thickness in at least paragraph 0064.
Regarding claim 6, ‘077 does not teach the mass flow rate of green rubber. However, selecting optimum or workable values of art recognized result effective variables involves only routine skill in the art. ‘077 recognizes the result effectiveness of mass flow rate in at least paragraph 0064.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘077 as applied to claim 1 above, and further in view of 2009/0188607 to Tatara et al. (‘607).
Regarding claim 7, ‘077 does not teach a stitching roller. In the same field of endeavor, ‘607 teaches the system further comprising a stitching wheel configured to press the strip of green rubber after it is applied to the drum (paragraph 0030).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The best available prior art does not teach or properly suggest a stitching wheel or roller made of polyurethane and including a plurality of spokes.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent 3,599,288 to Stephen L. Eakman teaches an alternative apparatus for controlling the thickness of a calendar roll arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743